Title: To James Madison from H. D. Wichelhausen, 16 September 1806
From: Wichelhausen, H. D.
To: Madison, James



Sir!
New York: Sep. 16th. 1806.

Mr brother Mr. Fred: Jacob Wichelhausen in Bremen inform’s me of your having notified to him to provide for the renewal of the Bond he gave on receiving the appointment as American Consul.  He has directed me to arrange this business for him, but being unaquainted with the customary form of such a bond, I am under the necessity to take the liberty of addressing myself to you and to solicit the favour of having a form send to me, when I shall not fail to provide for the necessary security.
I hope you will pardon the liberty I have taken and beg leave to assure you of the most profound respect with which I have the honour to remain Sir Your most obedt. humble Servant

H. D. Wichelhausen

